Ping ABS RBRY ROAD IG oP IREBH NS. BURP O” FLSD Docker o2!05/2019

Page 1 of 9

IN THE COUNTY COURT OF THE 11"
JUDICIAL CIRCUIT IN AND FOR.
MIAMI-DADE COUNTY, FLORIDA
CASE NO:

EMILIA BEATRIZ ARGUETA MELENDEZ,
an individual,

Plaintiff,
VS.
USA ORCHATA INC a/k/a LA CASITA
SALVADORENA, a corporation,
SALOME Y BONILLA, an individual,
SANTIAGO CHAVEZ, an individual,
Defendants,
/
COMPLAINT UNDER 29 U.S.C. 201-216 OVERTIME AND MINIMUM WAGE
VIGLATIONS
Plaintiff, EMILIA BEATRIZ ARGUETA MELENDEZ, an individual (hereinafter
“Piaintiff’), by and through undersigned counsel, files this Complaint against Defendants, USA
ORCHATA INC a/k/a LA CASITA SALVADORENA, a corporation, SALOME Y BONILLA,
an individual, and SANTLAGO CHAVEZ, an individual (hereinafter “Defendants”) and alleges:
1. This action involves an amount less than $15,000.00 exclusive of attorney’s fees,
interest, and costs,
2. The Plaintiff EMILIA BEATRIZ ARGUETA MELENDEZ was a resident of
Broward County, Florida at the time the dispute arose and is sui juris.

3, The Defendant, USA ORCHATA INC a/k/a LA CASITA SALVADORENA, is a

- corporation that regularly transacts business in Miami-Dade County.
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 2 of 9

4, The individual Defendant SALOME Y BONILLA resides in and/or regularly
transacts business within Miami-Dade County, Florida. Upon information and beliei, the
Defendant SALOME Y BONILLA was Plaintiffs employer as defined by 29 U.S.C, 203 (d) for
Plaintiff’ s respective period of employment (“the relevant time period”).

5. The individual Defendant SANTIAGO CHAVEZ resides in and/or regularly
transacts business within Miami-Dade County, Florida. Upon information and belief, the
Defendant SANTIAGO CHAVEZ was Plaintiff's employer as defined by 29 U.S.C. 203 (d) for
the relevant time period,

6, Plaintiff worked for Defendants as a waitress from on or about June 4, 2018
through on or about October 25, 2018.

7. The acts and/or omissions giving rise to this complaint arose in Miami-Dade
County.

COUNT I. FEDERAL OVERTIME WAGE VIOLATION

8. This action arises under the laws of the United States, This case is brought as a
collective action under 29 USC 216(b). It is believed that the Defendants have employed several
other similarly situated employees like Plaintiff who has not been paid overtime and/or mmimum.
wages for work performed in excess of 40 hours weekly from the filing of this complaint back
three years. .

9, This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought
pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional
placement). Florida overtime laws essentially defer to federal law. The state legislature chose to

allow federal overtime law to apply.
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 3 of 9

10. 29 U.S. § 207 (a) (1) states, "Except as otherwise provided in this section, no
employer shall employ any of his employees who im any workweek is engaged in commerce or
in the production of goods for commerce, or is employed in an enterprise engaged in commerce
or in the production of goods for commerce, for a workweek longer than forty hours unless such
employee receives compensation for his employment in excess of the hours above specified ai a
rate not less than one and one-half times the regular rate at which he is employed.” |

il. Plaintiff worked for Defendants as a waitress from on or about June 1, 2018
through on or about October 25, 2018.

12. Defendant's business activities involve those to which the Fair Labor Standards
Act applies. Both the Defendant’s business and the Plaintiffs work for the Defendants affected
interstate commerce for the relevant time period. Plaintiff's work for the Defendants affected
interstate commerce for the relevant time period because the materials and goods that Plaintiff
used on a constant and/or continual basis and/or that were supplied to Plaintiff by the Defendants
to use on the job moved through interstate commerce prior to and/or subsequent to Plaintii?’s use
of the same. The Plaintiffs work for the Defendants was actually in and/or so closely related to
the movement of commerce while Plaintiff worked for the Defendants that the Fair Labor
Standards Act applies to Plaintiff's work for the Defendants.

13. Additionally, Defendants regularly employed two or more employees for the
relevant time period who handled goods or materials that travelled through interstate commerce,
or used instrumentalities of interstate commerce, thus making Defendants’ business an enterprise
covered under the Fair Labor Standards Act.

14. Upon information and belief, the Defendant Corporation had gross sales or

business done in excess of $500,000 annually for the year 2017.
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 4 of 9

15. | Upon information and belief, the Defendant Corporation’s gross sales or business
done is expected to exceed $250,000 for the first six months of the year 2018 and is expected to
exceed $500,000 for the year 2018.

16. Between the period of on or about July 1, 2018 through on or about August 31,
2018, Plaintiff worked an average of 48 hours a week for Defendants and was paid an average of
$2.35 per hour but was not paid anything for any hours worked over 40 hours. in a week as
required by the Fair Labor Standards Act. Plaintiff therefore claims the time-and-a-half overtime
rate for each hour worked above 40 in a week based on the applicable minimum wage.

17. Defendants willfully and intentionally refused to pay Plaintiffs overtime wages
as required by the Fair Labor Standards Act as Defendants knew of the overtime requirements of
the Fair Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll
practices were in accordance with the Fair Labor Standards Act. Defendants remain owing
Plaintiif these wages since the commencement of Plaintiff's employment with Defendants for the
time period specified above.

Wherefore, the Plaintiff requests double damages and reasonable attorney fees
from Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above,
to be proven at the time of trial for all overtime wages still owing from Plaintiffs entire
employment period with Defendants or as much as allowed by the Fair Labor Standards Act
along with court costs, interest, and any other relief that this Court finds reasonable under the
circumstances. The Plaintiff request a trial by jury.

COUNT Ul. FLORIDA MINIMUM WAGE VIOLATION AGAINST

DEFENDANTS, JOINTLY AND SEVERALLY

COMES NOW PLAINTIFF, through Counsel, and re-adopts the factual and
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 5 of 9

jurisdictional statements in paragraphs 1-17 above and further states:

18. Florida Statute § 448.110 (3) states “Effective May 2, 2005, employers shall pay
employees a minimum wage at an hourly rate of $6.15 for all hours worked in Florida. Only
those individuals entitled to receive the federal minimum wage under the federal Fair Labor
Standards Act and its implementing regulations shail be eligible to receive the state minimum
wage pursuant to s. 24, Art. X of the State Constitution and this section. The provisions of ss.

213 and 214 of the federal Fair Labor Standards Act, as interpreted by applicable federal
regulations and implemented by the Secretary of Labor, are incorporated herein.” [Fla. Stat. §
448,110 (3)].

19. Florida Statute § 448.110 (4)(a) states “Beginning September 30, 2005, and
annually on September 30 thereafter, the Agency for Workforce Innovation shall calculate an
adjusted state minimum wage rate by increasing the state minimum wage by the rate of inflation
for the 12 months prior to September 1.”

20. Fed. R. Civ. P. 5(b)(1) states that: “If a party is represented by an attorney, service
under this rale must be made on the attorney unless the court orders service on the party.”

21. —_ All conditions precedent pursuant to §448.1 10 have been met by Plaintiff to seek
to add Plaintiff s minimum wage claims against the Defendants.

22. On November 23, 2018, Plaintiff initially sent via certified U.S Mail the required
Florida Minimum Wage Notices to the Defendants pursuant to Florida Statute § 448.110(6)(a).
Per the United Stated Postal Service Tracking Results, Defendant USA ORCHATA INC. A/K/A
LA CASITA SALVADORENA and Defendant SANTIAGO CHAVEZ were served with the
Notices, Defendant USA ORCHATA INC. A/K/A LA CASITA SALVADORENA was served

with the Notice on November 27, 2018. Defendant SANTIAGO CHAVEZ was served with the
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 6 of 9

Notice on November 29, 2018. See attached return of service forms attached hereto as Exhibit 1.

23, Florida Statute §448.110(6\(b) provides that upon receipt of said Florida
Minimum Wage Notice “The employer shall have {5 calendar days after receipt of the notice to
pay the total amount of unpaid wages or otherwise resolve the claim to the satisfaction of the
person aggrieved.” The 15 calendar days from November 27, 2018, and November 29, 2018
expired. As of the date of filing the instant Complaint, the Plaintiff and the Defendants have been
unable to resolve said Florida Minimum Wage violation.

24. As of May 2, 2005, Florida’s minimum wage was raised to $6.15/hr. On January
1, 2006 the Florida Minimum Wage was raised to $6.40/hr. On January 1, 2007 the Florida

_ Minimum Wage was raised to $6.67/hr. On January 1, 2008 the Florida Minimum Wage was

taised to $6.79/hr. On January 1, 2009 the Florida Minimum Wage was raised to $7.21 hr. On
hne 1, 2011, the Florida minimum wage was increased to $7.31/br. On January 1, 2012, the
Florida minimum, wage was increased to $7.67/hr. On January 1, 2013, the Florida mmimum
wage was increased to $7.79/hr. On January 1, 2014, the Florida minimum wage was increased
to $7.93/hr. On January 1, 2015, the Florida minimum wage was increased to $8.05/hr.
Minimum wage claims are brought pursuant to the Florida Constitution and the Fair Labor
Standards Act. On January 1, 2017, the Florida minimum wage was increased to $8.10/hr.
Minimum wage claims are brought pursuant to the Florida Constitution and the Fair Labor
Standards Act. On January 1, 2018, the Florida minimum wage was increased io $8.25/hr.

25. From on or about the period of on or about June 1, 2018 through on or about June
30, 2018, Defendants failed to pay Plaintiff the applicable Florida minimum wage as Plaintiff
worked for Defendants as a waitress for an average of 40 hours per week and was paid an

average of $2.35 per hour. Said nonpayment of the applicable Florida minimum wage constitutes
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 7 of 9

a minimum wage violation pursuant to the Fair Labor Standards Act and the Florida
Constitution.

26. From on or about the period of on or about July 1, 2018 through on or about
August 31, 2018, Defendants failed to pay Plaintiff the applicable Florida minimum wage as she
worked for you as a waitress for an average of 48 hours per week and was paid an average of
$2.35 per hour. Said nonpayment of the applicable Florida minimum wage constitutes a
minimum wage violation pursuant to the Pair Labor Standards Act and the Florida Constitution.

27, From on or about the period of on or about September 1, 2018 through on or
about September 25, 2018, Defendants failed to pay Plaintiff the applicable Florida minimum
‘wage as she worked for you as a waitress for an average of 40 hours per week and was paid an
average of $2.35 per hour. Said nonpayment of the applicable Florida minimum wage constitutes
a minimum wage violation pursuant to the Fair Labor Standards Act and the Florida
Constitution.

28. From on or about the period of on or about September 26, 2018 through on or
about October 25, 2018, Defendants failed to pay Plaintiff the applicable Florida minimum wage
as she worked for you as a waitress for an average of 24 hours per week and was paid an average
of $2.35 per hour. Said nonpayment of the applicable Florida minimum wage constitutes a
minimum wage violation pursuant to the Fair Labor Standards Act and the Florida Constitution.

29, The Defendants wage payment practices to Plaintiff for this time period did not
meet the florida minimum wage law requirements as Plaintiff was not paid the required Florida
minimum wage for all hours worked and is therefore claiming Florida minimum wage violations.

30. Defendants willfully and intentionally refused to pay Plaintiff's minimum wages

as required by the Fair Labor Standards Act as Defendants knew of the Florida Minimum Wage
Case 1:19-cv-20474-JJO Document 1-2 Entered on FLSD Docket 02/05/2019 Page 8 of 9

requirements of the Fair Labor Standards Act and recklessiy failed to investigate whether
Defendants’ payroll practices were in accordance with the Fair Labor Standards Act. Defendants
remain owing Plaintiff these wages since the commencement of Plaintiffs employment with
Defendants for the time period specified above.

Wherefore, the Plaintiff requests double damages and reasonable attorney fees from the
Defendants pursuant to the Florida Constitution as cited above, to be proven at the time of trial
for all minimum wages still owing from Plaintiffs entire employment period with Defendants or,
as much as allowed by the Florida Constitution, along with court costs, interest, and any other
relief that this Court finds reasonable under the circumstances. The Plaintiff requests a trial by
jury.

Respectfully submutted,

NATALIE STAROSCHAK, ESQ.
J. H. ZIDELL, PA.

ATTORNEYS FOR PLAINTIFF
300-71ST STREET, SUITE 605
MIAMI BEACH, FLORIDA 33141
T: 305-865-6766

F: 305-865-7167

By: __/s/ Natalie Staroschak

Natalie Staroschak, Esq.
Florida Bar No.: 116745
‘Case 1:19-cv-20474-JJO

Doc

 
 

®@ Print your name and, adidas $ on the reverse
so that we can returtrahe! Gard to you.

@ Attach this card to the back of the roailpiece,
or on the front if space permits.

 

 

(J Agent
Cl Address
G. Date of Dellve

My EG) (Ll GE

K eg

B, Réceived By Printed Name)

 

 

 

1. Article Addressed to:

SANMAGC ChAYE TZ?

iS4, SWS way
WeLLLIWOOb, FL. B3e24

AULA TT

9590 9402 3432 7275 3421 67

D. ls delivery addres ciifferent from item 17 Cl Yes
lf YES, enter “dehvery. address delow: CT Ne -

: «én a4 aps

s,
> as = Saree

  

 

 

‘12 Adult Signature’

 

2.. Article Number (Transfer irom service iabef)

roLéa 1130 CO01 34900 9417

PS Form 381 1 _ duly 20715 PSN 7530-02-000-9053

 

:
a
i
i
5

 

it the card to you,

“wm Attach this card to the back of the mailpiece,
or on the front if space permits.

  

‘Ol Prority Mail Express@
O Rasgistered Mail™
Oo Realsterect Mail Restri

3 Service Type oe

artifled Mail@ Delivery
Gertliled Mail Hesitictéd Delivery ‘BEReturn Receipt for
Ci Collect on Delivery Merchandise
1 Collect on Delivery Restricted Delivery © Signature Confirmailar

wom Signature Resiricted Delivery

 

7 Inetirad Md 1) Signature Confirmaticy
Resiricied Delivery

  
 
  

ei
{il Res!

Dallvery

Domestic Return Recei

 

 

 

5, Secalved by (Printed sare) C. Date of Delive

Jose *t Chact

 

 

1. Article Addressed to:

ASA ORCHATA ING, alicfa LA
GASITA SALVABDCRENA
ROR ARRED ABENTI Tose M OME.
HS N. Sl AveNue

Hoy woe , L 3302)

AE EEA

9690 9402 3432 7275 3421 74

 

D. is deilvery address different from ttem 1? C1 Yes
If YES, anterdelivery address below: CO] No

 

 

 

3. Service Type C) Prierity Mail Express®
1 Aduft Signature O Registered Maiti
eeu Signature Restricted. Delivery oO Redistered Mail Rest
Cartifiad Mail® livery
0 Carified Mall Restricted Dellvery metre Reesipt for
O Collect on Deilvery ‘Merchandise

 

2. Anica Number (Transfer from service label)

7018 1332 0903 3400 4400.

 

O Callect on Deilvery Restricted Delivery 0 Signature Confirnatior
O Signature Confimatior

* Mail
Met Aestrictad Delivery Restrigied Delivery

 

| PS Form 3811, July 2035 PSN 7580-02-000-9053

 

Damestic Return Recei;
